Citation Nr: 1530669	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-26 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

The Board remanded this issue in December 2013 for further evidentiary development.  The RO continued the denial of the claim as reflected in the July 2014 supplemental statement of the case (SSOC) and returned the claim to the Board for further appellate consideration.


REMAND

The Veteran contends that his type II diabetes mellitus is caused by exposure to herbicides to include Agent Orange during active military service.  Recently, VA issued an interim final rule amending its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  See 80 Fed. Reg. 35246 (June 19, 2015) (to be codified in 38 C.F.R. § 3.307(a)(6)(v)).  The rulemaking results from a recent decision by the Secretary to acknowledge that individuals who had regular and repeated exposure to C-123 aircraft that the Air Force used to spray herbicides in Vietnam during Operation Range Hand were exposed to Agent Orange.  The interim final rule is applicable to any claim for service connection for an Agent Orange presumptive condition filed by a covered individual that is pending on or after June 19, 2015. 

The Veteran's service personnel record shows that he worked as a jet engine mechanic with the United States Air Force from June 1970 to September 1979.  His personnel record documents some of the aircraft that he worked on during his service; however, it does not show that he worked on C-123 aircraft.  The claims file does not contain any information regarding whether his squadron was assigned to C-123 aircraft.  In light of the foregoing, the Board finds that additional development of the Veteran's claim is necessary prior to adjudicating the service connection claim for type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him of the recent revision of 38 C.F.R. § 3.307 and elicit from him any information he may have on the type of aircraft on which he worked while one active duty with the United States Air Force or while in the Air Force Reserves.  

2. Thereafter, attempt to verify whether the Veteran and/or the squadron(s) to which he was assigned worked on or were assigned to C-123 aircraft from all appropriate sources.  Any response (positive or negative) should be associated with the claims file.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


